DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-20 are currently pending
	Claim 1 rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for written description is withdrawn upon amendment
	Correction to drawings is acknowledged and the Objection to Drawings is withdrawn
Response to Arguments
3.	Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered but are deemed unpersuasive.
3-1.	An improper request for an After Final Consideration under AFCP 2.0 program has been filed by Applicants on 09/07/2021 in response to the First action on Merit issued by Office on 07/09/2021.
	The application has not been brought to finality prior to the AFCP 2.0 filing, thus the request must be declined as matter of procedural misinterpretation.
	Consecutively, on 09/07/2021, a response to an admitted First Action on Merit is submitted. 
Examination follows according to the procedural rules and statutes in effect.

3-2.	Applicants Argue
(i) On Pg. 6-7 of the Remarks, Applicants allege by assumption that the examiner’s explanation given to clarify the “encoder” functional properties would represent an Official Notice by citing; “Applicant further traverses the Examiner taking "an Official Note assuming by this the Examiner means taking "Official Notice.”
Applicants’ assumption  is not a sustainable premise in the case where Examiner exercises his obligation to describe to Applicants the Examiner’s position and suggest solutions to overcome the rejection where the statement; “It is well known and understood by the skilled in the art…..”, does not rely on Examiner’s expert opinion but rather on the BRI principles based on the dictionary meaning of an “encoder”.  
See the ordinarily accepted definition and description of an encoder at URL;
https://www.zype.com/blog/the-video-engineer-dictionary
The alleged argument to an “Official Notice” is unwarranted since it has not been expressly invoked by Office. 
Applicants’ traversal does not address the “written description” requirement issued under 35 U.S.C. 112(a) but the rejection has been overcome by amendment.
Conclusively;
(i) Applicant’s traversal of Examiner’s supporting technical details by considering it an “Official Notice”, is based on premature interpretation of examining procedure, hence the invoked MPEP §2144.03(B) and (C) lack applicability in this 
(ii) The second argument citing; “Second, this limitation was in claim 1 as filed, thereby constituting disclosure.”, is rebutted by remarking that the claimed “encoder” is not prosecuted by Office for not being considered part of the disclosure but it has been rather correctly rejected for deficient “written description” as analyzed in lieu MPEP 2173.01 (I) while addressing the Claim Interpretation under MPEP 2111, Broadest Reasonable Interpretation (BRI).
The "broadest reasonable interpretation standard" means that the words of the claim must be given their plain meaning unless the plain meaning is inconsistent with the specification. [Id. at 2111.01 citing In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).]  
However, the amendment of 09/07/2021 deletes the term “encoder” from the claim language. 
Therefore, the alleged post factum argument is deemed moot, with the instant rebuttal being issued for the record.
 (ii)	On Pg.7-8 of the filed Remarks the arguments are directed to the amended claim matter demanding a new search and consideration, hence deemed moot.
(iii)	In Remarks at Pg.8 Applicant argues that the apparatus sensing the reverse motion of the vehicle is “entirely disposed within the housing”.  The argument is fully considered as applied to claims 1-4, 8-10 and 15-16 but is found unpersuasive in lieu of MPEP 707.07(f) Unpersuasive Argument: Intended Use
response to applicant’s argument that [Applicant has amended claim 1 to clarify that the apparatus for sensing when the vehicle is moving in reverse, is disposed within the housing….], a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
3-3.	Examination - procedural reference
In order to advance the prosecution regarding applicability of patentable weight to claimed matter, Examiner finds necessary to reiterate the interpretation of obviousness addressing specific claim language recitation defining, “intended use” or “user’s choice”. 
As identified at claim 1, the  limitation reciting “wherein the apparatus for sensing when the vehicle is moving in reverse is disposed within the housing…”, and/or “wherein the alarm is disposed entirely within the housing.”, the matter claimed is representative for such analysis. 
Applicants claim specific components as being enclosed in the same housing as  amended e.g., “disposed entirely within the housing” or “disposed within the housing “, which, according to the procedure manual, do/does not result in a structural difference between the claimed invention and the prior art. 
The term “dispose(d)” is not addressed in specification. However Examiner interprets the “disposed” as being disclosed in Fig.2 having the different sensors contained within a housing (102).
disposed within the housing”, are interpreted and are found patentably obvious over the prior art of reference under the rationale provided by;
 MPEP 2144.04 (V).(A,B,C); MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS
A.    Making Portable
In re Lindberg, 194 F.2d 732, 93 USPQ 23 (CCPA 1952) (Fact that a claimed device is portable or movable is not sufficient by itself to patentably distinguish over an otherwise old device unless there are new or unexpected results.).
B.    Making Integral
In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice."); but see Schenck v. Nortron Corp., 713 F.2d 782, 218 USPQ 698 (Fed. Cir. 1983) (Claims were directed to a vibratory testing machine (a hard-bearing wheel balancer) comprising a holding structure, a base structure, and a supporting means which form "a single integral and gaplessly continuous piece." Nortron argued that the invention is just making integral what had been made in four bolted pieces. The court found this argument unpersuasive and held that the claims were patentable because the prior art perceived a need for mechanisms to dampen resonance, whereas the inventor eliminated the need for dampening via the one-piece gapless support structure, showing insight that was contrary to the understandings and expectations of the art.).
C.    Making Separable
In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose.").

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-16 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over Franklin Milliken (hereinafter Milliken) (US 2001/0043142)  and Mansi Rankawat et al., (hereinafter Rankawat) (US 2019/0286153) in view of Anya Getman et al., (hereinafter Getman) (US 2009/0093928).
The applied references do not have a common inventor/assignee with the instant application. 
Re Claim 1. (Currently Amended) Milliken discloses, a backup camera system (a backup system, Abstract, Par. [0024]), comprising: 
a housing including at least one video camera having a field of view (in a preferred embodiment under which the claim examination is conducted, a single housing Par.[0008] and housing 9 in Fig.7 Par.[0023] positioned and having the element 6 in Fig.7 being a camera having a FOV, Par.[0024]) oriented rearward and containing a back-up alarm, on the vehicle or a trailer, is depicted in Fig.4-7, Par.[0019]-[0024]); 
wherein the housing is adapted for mounting on a rear portion of a vehicle such that the field of view of the video camera includes an area behind the vehicle (the camera in Fig.7 is oriented rearward on the vehicle or a trailer, according to Par.[0004] Fig.1-3 Par.[0006]); 
wherein the video camera is configured to generate a video signal representative (the television camera generates represented by sensor 6 in Fig.7 a video signal representing the rear view of the vehicle according to the enclosure 9 mounted on rear and oriented rearward and transmitting the rear view to a display monitor positioned inside the vehicle at operator’s station herein reproduced for clarity of interpretation from Par.[0024]


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 , or


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
); 
wherein the alarm is disposed entirely within the housing (a single housing containing the alarm, Par.[0008], [0019],[0020]).
In a similar application of an analogous art, Rankawat discloses the above claimed limitations, disclosing, a housing including at least one video camera having a field of view (a backup wide-angle view camera 774 enclosed in a housing as part of the RCTW system, Par.[0251]); wherein the housing is adapted for mounting on a rear portion of a vehicle such that the field of view of the video camera includes an area behind the vehicle (a rear-view camera Par.[0040],[0176], e.g., the surround camera 774 in Fig.7B); wherein the video camera is configured to generate (an interior display monitor 734, Fig.7C Par.[0166], [0246]); apparatus for sensing when the vehicle is moving in reverse (detecting vehicular motion by an IMU as an inertial device Par.[0277]), thereby causing the video camera to deliver the video signal to the monitor and enabling an operator of the vehicle to view the area behind the vehicle when the vehicle is moving in reverse (the vehicle being equipped with a controller 736 receiving multiple signals from various sensors among which an IMU 766, or Lidar 764 Par.[0165] by which detecting the movement direction of the vehicle as in Par.[0166] by which causing the rear-view camera 774 from Par.[0040], [0175],[0176] providing the rear view at an internal display Par.[0246], [0248]..); 
One of ordinary skill in the art would have found obvious to combine Milliken’s disclosure of a single housing mounted at the rear of a vehicle containing the components of a vehicle backup camera and alarm system, with the art to Rankawat, by which a similar backup vehicle system would also comprise an inertia measurement unit (IMU) by which detecting motion direction of the vehicle, by which functions improving driving reliability, safety and performance (at Par.[0255]) combination which would have been predictable prior to the effective filing date of the invention. 
The rationale to combine finds support in the Graham factual inquiries necessary to substantiate the above combination, in view of the instant fact case under consideration and in accordance with explaining the conclusion of obviousness in view of the provisions stipulated by MPEP 2143: Basic Requirements of a Prima Facie Case of Obviousness. I. (A-D), EXEMPLARY RATIONALES 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
that may support a conclusion of obviousness above evidenced,  including :
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(A) Combining prior art elements according to known methods to yield predictable results [where both arts use common elements of vehicle backup control and an alert automatically generated while the vehicle is moving in reverse]; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale


    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results [using inertial systems to alert and prevent collision and rear cross-traffic or other functions, Rankawat
 (C) Use of known technique to improve similar devices (methods, or products) in the same way [where both applications use known to improve the backing up technique Rankawat at Par.[0255]]; 
    PNG
    media_image3.png
    18
    19
    media_image3.png
    Greyscale

(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results [by applying the disclosed techniques known before the effective filing date of the invention, to improve the control and traffic safety of the combined predictable device];  
See precedence in: “The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id. Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. It also demonstrates that analogous art is not limited to the field of applicant’s endeavor, in that one of the references that used an animal body as a resistive switch to complete a circuit for the generation of an electric charge was not in the field of pest control.”
However, Milliken and Rankawat, do not expressly teach about the automatically triggering the backing up warning or alert when the reverse motion is automatically detected by sensors, 
Getman teaches these limitations about an, apparatus for sensing when the vehicle is moving in reverse, thereby causing the video camera to deliver the video signal to the monitor and enabling an operator of the vehicle to view the area behind the vehicle when the vehicle is moving in reverse; 
wherein the apparatus for sensing when the vehicle is moving in reverse is disposed within the housing and automatically and independently senses when vehicle is moving in reverse such that no signal is required from the vehicle to determine that the vehicle is moving in reverse (an system 46, detecting when the vehicle is moving in reverse, comprising the reverse sensors 48, 49 in Fig.3 located at the vehicle’s rear, Par.[Par.[0027],[0052] and automatically activating the display 44 along with generating an audible signal Par.[0072], [0080]); 
an alarm that is activated when the vehicle is moving in reverse (an audible alarm is generated when vehicle is moving in reverse, Par.[0072], [0080]); and 
	The ordinary skilled in the art would find obvious before the effective filing date of the invention, to combine the method of generating an alert sound and activate the rear camera to generate a rear view during a vehicle backup motion in Milliken and Rankawat (standards also being imposed by OSHA  and MSHA regulations requiring backup alarms as well the Title 49 of the Code of Federal Regulations requiring backup lights per Milliken Par.[0003]), with the art of  Getman, who automated the reverse motion sensing from which signal, further and independently activating the video camera imaging to a display inside the vehicle, while also generating an audio warning, hence deeming the combination predictable in terms of the claimed matter. 
For claim analysis See point 3-3.
	Re Claim 2. (Currently Amended) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, wherein the apparatus for sensing when the vehicle is moving in reverse includes an inertial measurement unit (IMU) disposed within the housing to sense rearward motion, (an IMU being part of the housed system 766 in Fig.7A, 7C, by which determining by inertial measurements related to the vehicle’s motion in any direction, including the rearward motion, Par.[0039]).  
Getman teaches the same at (Par.[0003],[0052],[0053],[0088]).
See point 3-3. Claims 2-4, 8-10 and 15-16 redundantly relying on the various components being “disposed within the housing”, are interpreted and are found patentably obvious under the same rationale supported by the provisions of;
 MPEP 2144.04 (V).(A,B,C); MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS
Re Claim 3. (Currently Amended) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, wherein the apparatus for sensing when the vehicle is moving in reverse includes a processor to disposed within the housing for analyzing sequential frames of the video signal, (a processing unit Par.[0041], Fig.7C which would perform similarly when placed at any location within the Milliken’s enclosure or remotely).  
See point 3-3. 
Milliken, Rankawat and Getman disclose, the system of claim 1, 
Milliken teaches about the alarm being generated by sound or by warning lights, disposed entirely in the “single housing” (Abstract, Par.[0008], [0019], as mapped at claim 1)
Rankawat teaches about, wherein the alarm is a sound or light generator disposed entirely within the housing providing an alert that the vehicle is moving in a reverse direction (an alarm representing a warning to driver, uses alerts in form of sound, or visual warning, Par.[0246]). See point 3-3.   

Re Claim 5. (Original) Milliken, Rankawat and Getman disclose, the system of claim 5, 
Milliken teaches about, the light generator emits stroboscopic lights (Par.[0025]).
Rankawat teaches about, wherein the light generator produces a stroboscopic or color-changing light (warning lights at Par.[0259]).    

Re Claim 6. (Original) Milliken, Rankawat and Getman disclose, the system of claim 4, 
Rankawat teaches about, wherein the sound or light generator is additionally activated by an external, remote source (providing for remote monitoring of the vehicle, Par.[0077], [0081], [0262] where remote processing devices are linked through the network, Par.[0280]).  

Re Claim 7. (Original) Milliken, Rankawat and Getman disclose, the system of claim 2, 
Rankawat teaches about, wherein the IMU is operative to detect a collision event associated with the vehicle (by its construction, the accelerometers involved in IMU, implicitly enable motion detection as well collision events of the vehicle, where the IMU, 766 sensors e.g., its accelerometers are used in avoiding collision when moving in reverse, Par.[0039]-[0040] or Par.[0277]).   

Re Claim 8. (Original) Milliken, Rankawat and Getman disclose, the system of claim 7, 
Milliken teaches about the alarm being generated by a sound and light generator are disposed within the housing are disposed entirely in the “single housing” (disposed in housing 9, Abstract, Par.[0008], [0019], as mapped at claim 1)
Rankawat teaches about, wherein the detection of the collision event causes the activation of a sound or light generator disposed within the housing (triggering the warning alarm of sound or visual Par.[0246], for collision Par.[0176]). 
See point 3-3.     

Re Claim 9. (Original) Milliken, Rankawat and Getman disclose, the system of claim 7, 
Rankawat teaches about, wherein the detection of the collision event causes a transmitter disposed within the housing to transmit a wireless signal to a remote receiver (transmitting to remote servers 778, signals over the network for monitoring the vehicle 700 for multiple events, Par.[0261]-[0263] including fail-safe conditions, Par.[0264]).  See point 3-3.   

Re Claim 10. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, further including an RF transceiver disposed within the housing facilitating vehicle-to-vehicle, vehicle-to-infrastructure or infrastructure-to-vehicle communications (using RF for wireless communication and linking by a V2V system, Par.[0245]).  See point 3-3.   

Milliken, Rankawat and Getman disclose, the system of claim 10, 
Rankawat teaches about, wherein the communications include one or more of the following: vehicle speed, vehicle acceleration, vehicle direction, and vehicle location (providing information about immediate vehicle proceedings from sensors, via the V2V or I2V, Par.[0245], e.g., including vehicle velocity, speed, time, location, direction, etc., Par.[0166]).

Re Claim 12. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1,
Milliken teaches about, further including a sensor for detecting motion proximate to the housing (a proximity radar sensor into the housing 9 detecting presence and motion, Par.[0024]). 
Rankawat teaches about, further including a sensor for detecting motion proximate to the housing (an IMU motion sensor or the method of detecting motion proximate to the housing, Par.[0277]).   

Re Claim 13. (Original) Milliken, Rankawat and Getman disclose, the system of claim 12, 
Milliken teaches about, wherein the sensor for detecting motion proximate to the housing includes an infrared sensor (warning sensors disposed in housing 9,  including infrared sensors, Par.[0024]).
Rankawat teaches about, wherein the sensor for detecting motion proximate to the housing includes an infrared sensor (among sensor signals transmitted to the remote server for immediate vehicle proceedings Par.[0245] is data from the infrared camera sensor 772, Par.[0241]).  

Milliken, Rankawat and Getman disclose, the system of claim 12, 
Rankawat teaches about, further including wireless communications circuitry for transmitting a signal to a remote receiver in conjunction with the detection of motion proximate to the housing (e.g., vehicle to vehicle communication, Par.0226], or other at Par.[0245]).    

Re Claim 15. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Milliken teaches about, further including an audio sensor disposed within the housing to facilitate two-way communications between a remote device and a person proximate to of the vehicle (communication device disposed in housing 9 including audio sensor/microphone, relating video and audio to the driver’s monitor at Par.[0022], [0024]).
Rankawat teaches about, further including an audio sensor disposed within the housing to facilitate two-way communications between a remote device and a person proximate to of the vehicle (audio resources Par.[0208],[ 0217], [0257] and microphones 796, included in the system for communication Par.[0223], [0240]).  See point 3-3.   

Re Claim 16. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, further including a Global Position Satellite (GPS) receiver disposed within the housing to determine a location of the vehicle and wireless communications circuitry operative to transmit a signal containing information about the (the system includes full GPS functionality, Par.[0229], [0239]). See point 3-3.   

Re Claim 20. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, further including multi-axis accelerometer for detecting angular vehicle position (the system is comprised of multi-axis accelerometers to operate in every angular drivable direction Par.[0040], by their motion sensing, Par.[0238], [0277] or detecting angular position by the immersive augmented reality system e.g., for detecting movement in 3D spatial coordinates, by the respective connected accelerometers Par.[0034], [0277]).

5.	Claim 17 is rejected under 35 U.S.C. 103(a) as being obvious over Milliken, Rankawat and Getman in view of Tim Kostyk et al., (hereinafter Kostyk) (US 2007/0162257).

Re Claim 17. (Previously Presented) Milliken, Rankawat and Getman disclose, the system of claim 16, but they do not expressly teach about the vehicle identification by VIN number,
Kostyk teaches about, wherein the information about the vehicle includes vehicle owner information, vehicle serial number or VIN number (indicating the form if vehicle identification is done by the VIN number, Par.[0045]).  
The ordinary skilled would have found obvious to consider the combination of Milliken, Rankawat and Getman with Kostyk where the most common method for 
6.	Claims 18-19 are rejected under 35 U.S.C. 103(a) as being obvious over Milliken, Rankawat and Getman in view of Cyrus Baldwin (hereinafter Baldwin) (US 2005/0232624).
Re Claim 18. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Rankawat teaches about, further including a memory within the housing for storing video information enabling the housing to be used as a black box in the event of a crash (using object/facial identification by cameras to be used for security or safety related events Par.[0192] data being stored at memory 716, Fig.7C for redundancy and safety, Par.[0206]). 
 However  Milliken, Rankawat and Getman do not expressly teach about the storage device being housed together with the camera system, 
Baldwin teaches about, further including a memory within the housing for storing video information enabling the housing to be used as a black box in the event of a crash (a storage medium and communication transceiver for camera data transmission and storage contained within the housing, Par.[0033]).
The ordinary skilled would have found obvious to consider storing the data within the containment of the camera enclosure to take advantage of the uninterruptable power supply hence preventing accidental data loss and guaranteeing communication means to remote sites as taught by Baldwin which in Milliken, Rankawat and Getman would have delivered predictable results when used in integrated vehicular system applications.
  

Re Claim 19. (Original) Milliken, Rankawat and Getman disclose, the system of claim 1, 
Milliken teaches about, (a power supply situated near the electronic components not requiring structural modifications to the vehicle, thus near or within housing 9, Par.[0006]).
Rankawat teaches about, further including a rechargeable battery within the housing for powering the video camera and apparatus for sensing when the vehicle is moving in reverse (comprising hard-wired battery power supply, which in case of vehicles are rechargeable for compliance with the DC 12V rechargeable car battery, Par.[0278]).
However  Milliken, Rankawat and Getman do not expressly teach about the rechargeable battery and power supply being enclosed in the same housing of a camera
Baldwin teaches about, further including a rechargeable battery within the housing for powering the video camera and apparatus for sensing when the vehicle is moving in reverse (See Abstract citing;

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, Fig.2, 4 Par.[0014], [0027]-[0030]).
Milliken, Rankawat and Getman e.g., within the same housing for the purpose of providing continuous service under most adversarial technical conditions of power interruption that may occur in the case of using an external power source, with advantages emphasized by Baldwin (at Par.[0007]).

Conclusion
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/